DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15, 17-18, 22-31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Patil (US 6,238,575) in view of Kirk (US 3,524,475) further in view of Cleveland (2006/0160928) and Patel (US 6,638,993).
Regarding claim 14, Patil (fig. 2) discloses a method of manufacturing a tank assembly, comprising: 
constructing a tank body 40 comprising a sidewall and a first end wall (i.e., the bottom wall); 
an antimicrobial liner 34 in the tank body 40 so that the antimicrobial liner covers an interior surface of the sidewall and an interior surface of the first end wall;
wherein the antimicrobial liner comprises an effective amount  of the antimicrobial agent to inhibit growth of microorganisms (col. 11, lines 45-57).
Patil fails to disclose installing an antimicrobial liner 34 in the tank body 40; and constructing an antimicrobial liner by: 
adding an amount of antimicrobial agent to a masterbatch; 
adding a blue color to the masterbatch;
processing the masterbatch and regrind in a hopper to form an antimicrobial composition; 
extruding the antimicrobial composition through an extruder; and 
processing the extruded antimicrobial composition to produce the antimicrobial liner, wherein the blue color causes blue light to be emitted from the antimicrobial liner; and 
and wherein the antimicrobial liner further comprises an effective amount of the blue color such that the blue light from the blue color in the antimicrobial liner also inhibits growth of microorganisms.
However, Kirk teaches inserting a liner into a tank to cover a portion of the interior surface of the body (fig. 1 and col. 4, lines 17-20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have inserted the liner into the tank body 40 of Patil, for the predictable result of easily assembling the components of the tank.
Further, Cleveland teaches constructing a polymeric product by: 
adding additives including colorants directly into a masterbatch;
process the masterbatch and regrind in a hopper to form a composition; 
extruding the composition through an extruder; and 
processing the extruded composition to produce the product (paragraphs 0030 and 0037).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have constructed the antimicrobial liner of the modified Patil, by a process as taught by Cleveland, for the predictable result of cutting cost by converting waste into usable products as taught by Cleveland in paragraph 0037.
Regarding the colorant being blue, wherein the blue color causes blue light to be emitted from the antimicrobial liner; and the antimicrobial liner further comprising an effective amount of the blue color such that the blue light from the blue color in the antimicrobial liner also inhibits growth of microorganisms, Patel teaches a colored antimicrobial article having Phthalocyanine blue (i.e., the same blue light emitting material as the invention) (col. 15, lines 21-31).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the antimicrobial liner of the modified Patil, of phthalocyanine blue, for the predictable result of providing a liner exhibiting sufficient antimicrobial activity, as taught by Patel in col. 3, line 1. 
Regarding claim 15, Patil further discloses constructing the antimicrobial liner with the effective amount of the antimicrobial agent, comprising adding an amount of the antimicrobial agent in the range of 0.5% to 12% by weight of the antimicrobial liner (col. 5, lines 47-55 and col. 6, lines 23-26).  
Regarding claim 17, Patil further discloses constructing the antimicrobial liner 34 comprising forming a polymer-based sheet in the shape of the interior surface of the sidewall and the interior surface of the first end wall (fig. 2).
Regarding claim 18, Patil further discloses mixing the antimicrobial agent with a polymer resulting in an antimicrobial agent and polymer mix, heating the mix resulting in a heated mix, forming the heated mix into a sheet, and forming the sheet (col. 5, lines 57-65).
Regarding claims 22-23, the modified Patil fails to disclose the masterbatch includes a let down ratio of 4%; and the antimicrobial agent is present in the masterbatch at 1% to 8% by weight. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have adjusted the let down ratio and the amount of antimicrobial agent in the masterbatch, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 24, Cleveland further teaches processing a virgin material with the masterbatch and the regrind in the hopper to form the (antimicrobial) composition (paragraph 0037).
Regarding claim 25, Cleveland further teaches polypropylene (paragraph 0002) but the modified Patil fails to disclose the virgin material including polypropylene.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have made the virgin material of the modified Patil, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 26, the modified Patil fails to disclose the virgin material is present in the antimicrobial composition at greater than or equal to 50% by weight of the composition.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 27, the modified Patil fails to disclose the regrind is present in the antimicrobial composition at 46% or less by weight of the composition.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 28, Cleveland further teaches processing the (extruded antimicrobial) composition further produces scraps (paragraph 0037).
Regarding claim 29, Cleveland further teaches using the scraps as regrind in another process to manufacture an additional (antimicrobial liner) product (paragraph 0037).
Regarding claims 30-31, Cleveland further teaches processing the composition by vacuum forming or injection molding (paragraph 0032).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have processed the extruded antimicrobial composition by vacuum forming or injection molding, since it has been held that a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Id. at 1731, 82 USPQ2d at 1396. 
Regarding claim 35, Cleveland further teaches the regrind comprising scraps (paragraph 0037).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Patil (US 6,238,575) in view of Kirk (US 3,524,475), Cleveland (2006/0160928) and Patel (US 6,638,993) as applied to claim 14 above, further in view of Cliff (US 2014/0170238).
Regarding claim 16, the modified Patil fails to disclose the antimicrobial agent comprising a silver-based agent in liquid or solid form.  
However, Cliff teaches an antimicrobial polymeric molding composition comprising silver (paragraphs 0009-0011).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the antimicrobial agent of the modified Patil of silver-based agent, for the predictable result of improving antimicrobial effects as taught by Cliff in paragraph 0002.
Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Patil (US 6,238,575) in view of Kirk (US 3,524,475), Cleveland (2006/0160928) and Patel (US 6,638,993) as applied to claim 14 above, further in view of Yang (CN 101538339).
Regarding claim 34, the modified Patil fails to disclose the blue color includes a phythalocyanine blue (taught in Patel) but fails to disclose the antimicrobial liner has resistance properties to acid, alkali, solvent, lightfastness, and weatherability.  
However, Yang teaches a pigment having the claimed properties (page 5, paragraph 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the liner of the modified Patil with the pigment of Yang, for the predictable result of providing a liner that is easy to attract the attention of people, as taught by Yang and a liner that doesn’t crack easily.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Patil (US 6,238,575) in view of Kirk (US 3,524,475), Cleveland (2006/0160928) and Patel (US 6,638,993) as applied to claim 14 above, further in view of Miraldi (US 3,603,788).
Regarding claim 36, the modified Patil fails to disclose installing a flow diverter in the tank assembly such that the flow diverter causes increased bacteria contact with the antibacterial liner.
However, Miraldi teaches providing a flow diverting means to enhance thorough mixing to kill bacteria (col. 7, lines 46-51).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device of Patil, a flow diverting means, as taught by Miraldi, for the predictable result of enhancing thorough mixing to kill bacteria, as taught by Miraldi.
Response to Arguments
Applicant’s arguments regarding Kato have been considered but are moot because the new ground of rejection does not rely on Kato for any teaching or matter specifically challenged in the arguments.
Regarding applicant’s argument that the teaching of Miraldi is different than the flow diverter disclosed in claim 36, which promotes movement of the liquate to increase contact within the antimicrobial liner arranged in a “single tank body”, it is noted that the features upon which applicant relies (i.e., a single tank body without pipes) are not recited in the rejected claim 36.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735